DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are moot in view of a new ground of rejections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2017/0146780 A1 – hereinafter Nakamura) and Ueda et al. (JP 2004188086 A – hereinafter Ueda, references made to English translation attached).
Regarding claim 1, Nakamura discloses an optical observation instrument, comprising an optics unit with an objective arrangement (Fig. 8) and at least one electronic image recorder ([0038]; Fig. 8 – elements 28), wherein the optics unit has a first stereo channel with a first beam path and a second stereo channel with a second beam path for recording a stereo image of an object field with the at least one electronic image recorder (Fig. 8 – first and second beam paths 26) and wherein the first and the second beam path extend through the objective arrangement ([0038]; Fig. 8 – extending through the objective arrangement 22 to reach a surgical field R), and a retaining apparatus, on which the optics unit is mounted (Figs. 2-5), wherein the retaining apparatus comprises a retaining bracket, the retaining bracket engages over the optics unit (Figs. 2-5 – retaining bracket 14 with supporting element on which element 15 is mounted on with operating elements 16, 17, 18, and 4), wherein the optics unit has a distal end a proximal end and, in a region of the distal and the proximal end, the optics unit is mounted at respectively one of two ends of the retaining bracket (Figs. 2-5, 8 – connected to and fixed to the distal end of housing 15), the optics unit rotatable around a center axis between optical axes of the first and the second stereo channel (Fig. 4; [0030]-[0031] - the optics unit is rotatable around an axis V2 that goes through a point that substantially agrees with a gravity center of the lens barrier and that is parallel to optical axes of the first and the second channel as shown in Fig. 8 because the optical axes of the first and the second channels are vertical), wherein the retaining bracket comprises an operating device with a number of operating elements configured to control a retaining arm, to which the retaining apparatus is connectable (Figs. 2-5 – retaining bracket 14 with supporting element on which element 15 is mounted on with operating elements 16, 17, 18, and 4).
However, Nakamura does not disclose the optics unit is mounted at respectively one of two ends of the retaining bracket with a bearing, the center axis between optical axes of the first and the second stereo channel runs through a center of the bearing.
Ueda discloses an optics unit is mounted at respectively one of two ends of a retaining bracket with a bearing (Figs. 8, 11 – an optics unit within movable housing 5 is mounted at one end of a retaining bracket comprising arms 30 and fixed housing 4 as further described at [0038], i.e. the fixed housing 4 is interpreted as a part of the retaining bracket, with a bearing 11), a center axis between optical axes of a first and a second stereo channel runs through a center of the bearing (Fig. 11; [0038] – center axis O1 between optical axes of the left and right channels runs through the center of the bearing 11).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ueda into the instrument taught by Nakamura to allow the surgeon to freely observe an enlarged position of an operating portion with respect to the operating portion without being limited to the arrangement of the microscope main body and to make the instrument capable of performing an observation, in which the observation image always has a natural image direction corresponding to the observation posture and a natural three-dimensional effect can be obtained (Ueda: [0021]).
Regarding claim 2, Nakamura also discloses the retaining apparatus is embodied to be arranged in rotatable and/or longitudinally displaceable fashion on the retaining arm (Figs. 2-5; [0029]-[0035]).
Regarding claim 3, Nakamura also discloses the retaining bracket engages over the optics unit in a direction approximately parallel to the stereo channels or approximately parallel to a center axis between the stereo channels (Figs. 2-5, 8).
Regarding claim 5, Nakamura also discloses a section of the retaining bracket between the two ends of the retaining bracket is spaced apart from the optics unit and embodied to be grasped by a human hand (Figs. 2-5 – grasped by a human hand using elements 16).
Regarding claim 6, Nakamura also discloses the optics unit is mounted on the retaining bracket so as to be rotatable about a first axis of rotation (Fig. 3 – rotatable about H2 axis).
Regarding claim 7, Nakamura also discloses the retaining apparatus is embodied in such a way that a position and/or orientation of the optics unit is fixable by nonpositive engagement, frictional engagement, interlocking engagement, in electromagnetic fashion and/or by a motor (Figs. 2-5; [0030]; [0033]-[0034]).
Regarding claim 9, Nakamura also discloses the operating device is arranged on the retaining bracket in the region of the section (Figs. 3-5).
Regarding claim 10, Nakamura also discloses the operating device comprises at least one element embodied to release and lock the retaining arm ([0030]; [0033]-0034]; Fig. 5).
Regarding claim 11, Nakamura also discloses the operating device comprises at least one element for controlling a camera, a light source or a data processing installation ([0032] – at least one element for controlling a camera, e.g. zoom switches, focus switches).
Regarding claim 12, Nakamura also discloses the elements are partly arranged on a side of the retaining bracket facing away from the optics unit (Fig. 3).
Regarding claim 13, Nakamura also discloses the element for releasing and locking the retaining arm is arranged on a side of the retaining bracket facing the optics unit ([0030]; [0033]-0034]; Fig. 5).
Regarding claim 14, Nakamura also discloses the retaining bracket additionally comprises a finger rest on a side opposite the element for releasing and locking purposes (Fig. 5).
Regarding claim 15, Nakamura also discloses the operating device is electrically coupled to an interface of the retaining bracket for connection to the retaining arm ([0032] – electrically coupled to the interface of the retaining bracket to control focusing and zooming).
Regarding claim 17, Nakamura also discloses the optical unit is rotatable around an axis parallel to the retaining bracket (Fig. 3 – rotatable around axis T).
Regarding claim 18, Nakamura also discloses the instrument is a surgical microscope or exoscope (Fig. 8; [0024-[0033] – a surgical stereoscopic microscope).
Regarding claim 19, Nakamura discloses an optical observation surgical device comprising: an optics housing with an objective arrangement (Fig. 3; Fig. 8 – housing 15 with object arrangement shown in Fig. 8), at least one electronic image recorder ([0038]; Fig. 8 – elements 28), wherein the optics housing has a first stereo channel with a first beam path, and a second stereo channel with a second beam path allowing recording a stereo image of an object field with the at least one electronic image recorder (Fig. 8 – first and second beam paths 26), wherein the first and the second beam path extend through the objective arrangement ([0038]; Fig. 8 – extending through the objective arrangement 22 to reach a surgical field R), and a retaining apparatus, to which the optics housing is mounted (Figs. 2-5), the retaining apparatus comprising a retaining bracket, the retaining bracket connected to the optics housing, the retaining bracket fixed to a one or more of distal end and a proximal end of the optics housing (Figs. 2-5, 8 – connected to and fixed to the distal end of housing 15), the optics housing rotatable around a center axis located between optical axes of the first and the second stereo channel (Fig. 4; [0030]-[0031] - the optics unit is rotatable around an axis V2 that goes through a point that substantially agrees with a gravity center of the lens barrier and that is parallel to optical axes of the first and the second channel as shown in Fig. 8 because the optical axes of the first and the second channels are vertical), wherein the retaining bracket comprises at least one operating device with one or more operating elements configured to control a retaining arm to which the retaining apparatus is connectable (Figs. 2-5 – retaining bracket 14 with supporting element on which element 15 is mounted on with operating elements 16, 17, 18, and 4).
However, Nakamura does not disclose the retaining bracket fixed to a one or more of distal end and a proximal end of the optics housing with a bearing, the center axis is located between optical axes of the first and the second stereo channel and running through a center axis of the rotation of the bearing.
Ueda discloses a retaining bracket fixed to a one or more of distal end and a proximal end of the optics housing with a bearing (Figs. 8, 11 – a retaining bracket comprising arms 30 and fixed housing 4 as further described at [0038], i.e. the fixed housing 4 is interpreted as a part of the retaining bracket, fixed to one or more of distal end and a proximal end of the optics housing 5 with a bearing 11), a center axis located between optical axes of a first and a second stereo channel and running through a center axis of rotation of the bearing (Fig. 11; [0038] – center axis O1 between optical axes of the left and right channels runs through the center of the bearing 11).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ueda into the instrument taught by Nakamura to allow the surgeon to freely observe an enlarged position of an operating portion with respect to the operating portion without being limited to the arrangement of the microscope main body and to make the instrument capable of performing an observation, in which the observation image always has a natural image direction corresponding to the observation posture and a natural three-dimensional effect can be obtained (Ueda: [0021]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Ueda as applied to claims 1-3, 5-7, 9-15, and 17-19 above, and further in view of Kurtz et al. (US 2007/0263226 A1 – hereinafter Kurtz).
Regarding claim 8, see the teachings of Nakamura and Ueda as discussed in claim 1 above. However, Nakamura and Ueda do not disclose the optical observation instrument has a viewing direction that is angled in relation to the axis of the objective arrangement and comprises a deflection element which is arranged on the object side of the objective arrangement and which serves to deflect the first and the second beam path into the objective arrangement, wherein the optical deflection element is retained at an object-side end of the retaining bracket.
Kurtz discloses an optical observation instrument has a viewing direction that is angled in relation to an axis of an objective arrangement and comprises a deflection element which is arranged on an object side of the objective arrangement and which serves to deflect first and the second beam paths into the objective arrangement ([0076]; [0078]; Fig. 4a).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kurtz into the instrument taught by Nakamura and Ueda to have the instrument optimized for imaging structures within tissue, and within tissue wounds, etc. (Kurtz: [0002]). Further, in view of Nakamura, one skilled in the art would have recognized that the optical deflection element is retained at an object-side end of the retaining bracket as taught in Nakamura.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484